Case 8:20-cv-01003-MSS-CPT Document 48 Filed 06/19/20 Page 1 of 1 PageID 423




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

3M COMPANY,

       Plaintiff,

v.                                                      Case No: 8:20-cv-1003-T-35CPT

TAC2 GLOBAL LLC,

       Defendant.


                    ORDER OF DISMISSAL WITH PREJUDICE
       Upon consideration of the Parties’ Stipulation of Dismissal with Prejudice, (Dkt.

46), and pursuant to Fed. R. Civ. P. 41, it is hereby ORDERED that this case is

DISMISSED WITH PREJUDICE. Accordingly, the preliminary injunction motion hearing

scheduled for June 19, 2020 at 10:00 AM, (Dkt. 41), is CANCELLED.

       Pursuant to this Stipulation, the Temporary Restraining Order, (Dkt. 25), is

dissolved and no longer in effect. Further, the Parties submit that the Bond filed with this

Court, (Dkt. 30), is discharged and should be returned to Plaintiff. Each party shall bear

its own costs and attorneys’ fees in connection with this case. Any pending motions are

DENIED as moot.

       The Clerk is directed to return the bond to the Plaintiff and CLOSE this case.

       DONE and ORDERED in Tampa, Florida, this 19th day of June, 2020.




Copies furnished to:
Counsel of Record
Any pro se party
